C. Allen, J.
The considerations in favor of one or the other construction of this indenture are nearly equal; but upon the whole it appears to us more probable that the founder of the trust meant to continue the annuity to the City Missionary Society till all the trusts should be fulfilled. His main purpose will be substantially carried out by making a partition of all the capital fund, except so much thereof as may be sufficient to provide for the payment of this annuity and that to Mrs. Burnham; which portion may be reservéd by the trustees till her death and that of the two surviving children of the donor, and be divided afterwards. The trust is to continue till those events happen. The inconveniences of this construction are appreciable, to be sure, and particular expressions in the indenture were *398not framed with apparent recognition of the possible necessity óf such a reservation. But this objection is equally applicable to the continuance of the annuity to Mrs. Burnham, for which it is virtually conceded that some provision must be made; and full effect will thus be given to the charitable purposes of the donor. Decree accordingly.